Chadwick, J.
(dissenting) — I dissent. The charter of the city of Seattle, art. 4, § 29, provides that claims for damages against the city may be prosecuted provided a claim meeting the following conditions is filed: (1) Presentation within thirty days after the time said claim accrues; (2) accurate location and description of the defect that caused the injury; (3) accurate description of the injury and items of damages;. (4) the residence of the claimant for one year preceding the-time of injury.
Now, if it be a reasonable requirement that a claim must be presented within thirty days- — and this court has so held (Postel v. Seattle, 41 Wash. 432, 83 Pac. 1025; Ehrhardt Seattle, 40 Wash. 221, 82 Pac. 296); if it be a reasonable-requirement that the location and description of the defect be set out — and this court has so held (Falldin v. Seattle, 50 Wash. 561, 97 Pac. 658; Ellis v. Seattle, 47 Wash. 578, 92 Pac. 431); if it be a reasonable requirement that the injury be accurately described, a compliance with which would generally require a resort to technical advice, and direction— *657and this court has so held (Mears v. Spokane, 22 Wash. 323, 60 Pac. 1127); I can conceive of no reason why we should have held, or should now hold, a requirement that a claimant should give his residence for the year preceding the time of his injury, to be unreasonable. I grant that any condition put upon a claimant must be a reasonable one, and that all such provisions should be liberally construed in favor of the claimant, and to that extent I have no quarrel with the case of Hase v. Seattle, ante p. 174, 98 Pac. 370, upon which the majority opinion rests. But I have seen no argument, either in that case or in any other, that convinces me that it is unreasonable to require a claimant to make such discovery of his antecedents as will fully protect the city in j/ts right to know its adversary and investigate his character. The provision is in aid of the honest litigant, rather than a stumbling block and pitfall. In many cases the character of the claimant would be an essential element in effecting a compromise of claims that might otherwise be doubtful. It. puts no burden on the deserving, while it may be a most essential weapon in the defense of the claims of the dishonest. This should be the supreme test of reasonableness, when considered in connection with this charter provision. Clearly it seems to me we have assumed to substitute the judgment of this court for that discretion which the legislature has properly lodged in the city of Seattle, the exercise of which is essential to the orderly government of the municipality. As is said in the Hase case, there is a dearth of authority upon the exact question before us, but it seems to me that my opinion is sustained by reason as well as the logic of the cases to which I have referred.
Fullerton and Mount, JJ., concur with Chadwick, J.